Exhibit 10.2




THIRD AMENDMENT TO THE


SJW GROUP EXECUTIVE SEVERANCE PLAN
(As Amended and Restated January 1, 2010 and As Further Amended
October 26, 2010, November 15, 2016 and July 26, 2017)
WHEREAS, SJW Group (the “Company”) maintains the SJW Group Executive Severance
Plan (the “Plan”); and
WHEREAS, the Company wishes to amend the Plan to revise the formula provisions
of the Plan governing the calculation of the cash severance benefits payable
under the Plan for the Company’s Chief Executive Officer thereunder and to
provide that the Company’s Chief Executive Officer shall not be eligible to
receive the tax gross-up benefits under the Plan.
NOW, THEREFORE, the Plan is hereby amended as follows effective November 6,
2017:
1.    The last sentence of Section 1(j) of the Plan is amended in its entirety
to read as follows:
“The persons who are officers as of November 6, 2017 are set forth on Exhibit
A”.
2.    Section 2(a) is amended in its entirety to read as follows:
“(a)    If (i) at any time during the period beginning with the execution of a
definitive agreement to effect a Change in Control and ending with the earlier
of (x) the termination of that agreement without a Change in Control or (y) the
expiration of the twenty‑four (24)-month period measured from the effective date
of the Change in Control contemplated by that agreement, an Officer incurs a
Separation from Service because his or her Employee status is involuntarily
terminated by his or her Employer for any reason other than Good Cause, or (ii)
at any time within the twenty‑four (24)-month period measured from the effective
date of a Change in Control, the Officer incurs a Separation from Service as a
result of his or her resignation from Employee status for Good Reason, then the
Employer shall provide that Officer with the following benefits (collectively
the “Change in Control Benefit”), provided and only if such Officer timely
delivers the requisite release under Section 2(b) and such release become
effective in accordance with applicable law:
(1)
A cash amount determined in accordance with the formula provisions set forth
below shall be paid (less any customary taxes and withholdings) in a series of
successive equal annual installments over the period of years equal to the
Applicable Multiple. Unless otherwise specified in attached Exhibit A, the
Applicable Multiple for each Officer shall be three (3). The first such annual
installment shall be paid on the last day of the sixty (60)-day period measured
from the date of the Officer’s Separation from Service, provided that the
release required of the Officer under Section 2(b) is delivered within the
applicable time period set forth in such Section 2(b) and such release is






--------------------------------------------------------------------------------




effective and enforceable at that time following the expiration of any
applicable revocation period. Each subsequent installment shall be paid on each
successive one-year anniversary of the initial payment date, and the right to
each installment payment hereunder shall be treated as a right to a series of
separate payments for purposes of Section 409A. Notwithstanding the foregoing
generally applicable payment schedule for such cash amount, should the
applicable Change in Control event not otherwise qualify as a change in
ownership or effective control of the Company or a change in ownership of a
substantial portion of the Company’s assets, as determined in each instance in
accordance with the standards of Section 1.409A-3(i)((5) of the Treasury
Regulations, or should the Separation from Service triggering the Change in
Control Benefit otherwise occur prior to such a qualifying Change in Control
event, then such cash amount shall be paid at such other time and in such other
form, or pursuant to such other schedule, as is necessary to comply with any
applicable requirements of Code Section 409A. The applicable cash amount for
each Officer participating in the Plan shall be equal to the Applicable Multiple
of the sum of the Officer’s annual rate of Salary and annual target bonus (each
at the level in effect in the fiscal year of such cessation of Employee status
or, if higher, immediately before the Change in Control).
(2)
A cash amount for the Company’s Chief Executive Officer equal to the annual
bonus for the year of such cessation of Employee status based on actual
performance, pro-rated for the number of days of employment during the year of
termination, which shall be paid in a lump sum payment at the same time annual
bonuses for such year are paid to other executives of the Company (but in any
event no later than March 15 of the year following the year of the cessation of
Employee status).

(3)
If the Officer elects to continue medical care coverage under the Company’s
group health care plans pursuant to COBRA, the Employer will reimburse the
Officer for the costs such Officer incurs to obtain such continued coverage for
himself or herself and his or her spouse and eligible dependents (collectively,
the “Coverage Costs”) until the earlier of (x) the date of the last annual
installment payable under Section 2(a)(1) above or (y) the first date on which
the Officer is covered under another employer’s health benefit program without
exclusion for any pre-existing medical condition. During the period for which
the Officer’s COBRA coverage rights are in effect, such coverage shall be
obtained under the Company’s group health care plans. For the period (if any)
following the completion of such COBRA coverage and continuing through the
completion of the limited period for which medical care coverage is to be
provided hereunder, such coverage shall continue under the Company’s group
health plans or pursuant to one or more other plans or insurance policies
providing equivalent coverage. In order to obtain reimbursement for the
Officer’s Coverage Costs under each applicable plan or policy, the Officer must
submit appropriate evidence to the Employer



2



--------------------------------------------------------------------------------




of each periodic payment of his or her Coverage Costs within ninety (90) days
after the required payment date of those Coverage Costs, and the Employer shall
within thirty (30) days after such submission reimburse the Officer for that
payment. To the extent the Officer incurs any other medical care expenses
reimbursable pursuant to the coverage obtained in accordance herewith, the
Officer shall submit appropriate evidence of each such expense to the plan
administrator within ninety (90) days after incurrence of that expense and shall
receive reimbursement of the documented expense within thirty (30) days after
such submission or after any additional period that may be required to perfect
the claim. During the period such medical care coverage remains in effect
hereunder, the following provisions shall govern the arrangement: (a) the amount
of Coverage Costs or other medical care expenses eligible for reimbursement in
any one calendar year of such coverage shall not affect the amount of Coverage
Costs or other medical care expenses eligible for reimbursement in any other
calendar year for which such reimbursement is to be provided hereunder; (ii) no
Coverage Costs or other medical care expenses shall be reimbursed after the
close of the calendar year following the calendar year in which those Coverage
Costs or expenses were incurred; and (iii) the Officer’s right to the
reimbursement of such Coverage Costs or other medical care expenses cannot be
liquidated or exchanged for any other benefit. To the extent the reimbursed
Coverage Costs are treated as taxable income to the Officer, the Employer shall
report the reimbursement as taxable W-2 wages and collect the applicable
withholding taxes, and the resulting tax liability shall be the Officer’s sole
responsibility.
(4)
The Company will make provisions in its Executive Supplemental Retirement Plan
(SERP) so that the Officer will, upon a Separation from Service under the
circumstances set forth in Section 2(a), be credited for purposes of computing
such Officer's benefits under the SERP with an additional number of Years of
Service and years of age equal to the number of years for which such Officer is,
upon his or her Separation from Service, to receive continued Salary by reason
of the Applicable Multiple in effect for him or her pursuant to Section 2(a)(1)
above. In no event, however, shall any benefit be payable under the SERP earlier
than it otherwise would have been paid in the absence of such additional Years
of Service and age credits.

(5)
All outstanding stock options held by the Officer will immediately vest and
become exercisable in full and may be exercised for any or all of the underlying
shares until the expiration or sooner termination of the option term. Except as
otherwise expressly provided in the agreement evidencing such award, each
restricted stock unit or other stock award held by the Officer will also
immediately vest, and the underlying shares will become issuable, in accordance
with the terms of the applicable award agreement. All outstanding Dividend
Equivalent Rights held by the Officer at such time will



3



--------------------------------------------------------------------------------




immediately vest, and any shares or cash amounts attributable to those rights
will be paid to the Officer at the same time those shares and amounts would have
otherwise been payable in the absence of such vesting acceleration.
(6)
The Officer (other than the Company’s Chief Executive Officer) shall, to the
extent applicable, also be entitled to the special Tax Gross-Up under Section 14
of this Plan as part of his or her Change in Control Benefit.”

3.    The provisions of Section 14 of the Plan (other than Section 14(a)) shall
not apply to the Company’s Chief Executive Officer.
4.    Exhibit A attached to the Plan is revised as set forth in Exhibit A
attached hereto.
5.    Except as expressly modified by this Third Amendment, all the terms and
provisions of the Plan shall continue to remain in full force and effect.
IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on this
20th day of October, 2017.
SJW Group
By: /s/ W. Richard Roth
W. Richard Roth, President and
Chief Executive Officer and
Chairman of Board of Directors







4



--------------------------------------------------------------------------------







EXHIBIT A
OFFICERS (as of November 6, 2017)
    
Name
Office



Eric W. Thornburg
President and Chief Executive Officer of SJW Group and SJW Land Company; Chief
Executive Officer of San Jose Water Company and SJWTX, Inc.



W. Richard Roth
Chief Executive Emeritus of SJW Group and San Jose Water Company; President and
Chief Executive Officer of Texas Water Alliance Limited



Wendy Avila-Walker
Controller and Assistant Treasurer of San Jose Water Company; Controller of SJW
Group



Dana R. Drysdale
Vice President of Information Systems of San Jose Water Company



Andrew R. Gere
President and Chief Operating Officer of San Jose Water Company



Craig S. Giordano
Vice President of Engineering of San Jose Water Company



Palle Jensen
Executive Vice President of San Jose Water Company; Senior Vice President of
Regulatory Affairs of SJWTX, Inc.



Denia Leal
Vice President of Human Resources of San Jose Water Company



James P. Lynch
Chief Financial Officer and Treasurer of SJW Group, San Jose Water Company, SJW
Land Company, SJWTX, Inc. and Texas Water Alliance Limited



Suzy Papazian
General Counsel and Corporate Secretary of SJW Group and San Jose Water Company;
Corporate Secretary of SJW Land Company, SJWTX, Inc. and Texas Water Alliance
Limited



Curtis A. Rayer, Jr.
Vice President of Operations of San Jose Water Company








--------------------------------------------------------------------------------




John Tang
Vice President of Regulatory Affairs and

Government Relations of San Jose Water Company


Andrew F. Walters
Chief Administrative Officer of San Jose Water Company



Thomas Hodge
President of SJWTX, Inc.; Vice President of Texas Water Alliance Limited





2

